IN THE SUPREME COURT OF MISSISSIPPI
                                    NO. 1999-KA-00186-SCT
DARRIN C. FOX
v.
STATE OF MISSISSIPPI

DATE OF JUDGMENT:                                 02/06/1997
TRIAL JUDGE:                                      HON. W. SWAN YERGER
COURT FROM WHICH APPEALED:                        HINDS COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                           DAN W. DUGGAN, JR.
ATTORNEY FOR APPELLEE:                            OFFICE OF THE ATTORNEY GENERAL
                                                  BY: W. GLENN WATTS
DISTRICT ATTORNEY:                                EDWARD J. PETERS
NATURE OF THE CASE:                               CRIMINAL - FELONY
DISPOSITION:                                      AFFIRMED - 2/24/2000
MOTION FOR REHEARING FILED:                       3/2/2000; denied 5/4/2000
MANDATE ISSUED:                                   5/11/2000



     EN BANC.

     MILLS, JUSTICE, FOR THE COURT:


                                    STATEMENT OF THE CASE

¶1. This case is before this Court on appeal from a judgment based on a jury verdict convicting Darrin C.
Fox for possession of marijuana with intent to distribute, as an habitual offender. He was sentenced to
twenty years (20) in the custody of the Mississippi Department of Corrections. From that conviction and
sentence, Fox appeals to this Court assigning the following as error:

     1) Whether the trial court erred by failing to grant defendant's motion for a directed verdict
     and motion for judgement notwithstanding the verdict and/or the verdict was against the
     overwhelming weight of the evidence.

     2) Whether the trial court erred by improperly allowing the introduction of prior bad acts?

     3) Whether the trial court erred by failing to grant a mistrial after the improper comment by
     prosecution on the failure of defendant to call a witness?

                                       STATEMENT OF FACTS
¶2. A Grand Jury for the First Judicial District of Hinds County, Mississippi, indicted Darrin C. Fox
(hereinafter "Fox"), along with co-defendant Felton Martin (hereinafter "Martin"), for the offense of
possession of marijuana in an amount greater than one ounce with the intent to distribute, pursuant to Miss.
Code Ann. § 41-29-139 (Supp. 1996). The indictment was later amended to charge Fox as an habitual
offender pursuant to Miss. Code Ann. § 99-19-81 (Supp. 1996).

¶3. On March 21, 1996, members of the Jackson/Hinds County Drug Enforcement Unit, went to 1069
Deer Park Street in Jackson, Mississippi, with a search warrant for illegal drugs. After knocking and
announcing, the officers went through the front door, which was "wide open." Detective Richard Nations
estimated it took him about ten seconds to get from the front door to the kitchen. In the kitchen, Officer
Nations saw the defendants, Fox and Martin, standing over the marijuana. Fox had a pair of scissors in his
hand. On the kitchen island there were two Tupperware containers, one with loose marijuana in it, and the
other containing some forty small "Ziplock" bags each filled with marijuana. There was also a small brown
bag that contained some ten additional bags filled with marijuana. The officers found a total of more than
eight (8) ounces of marijuana.

¶4. The police arrested defendant Darrin Fox ("Fox"), co-defendant Felton Martin ("Martin"), Fox's
brother Gregory Fox, Marland Buckley, Shannon Hunter and Demarcus Kelly, all of whom were at the
house at the time of the raid. Fox and Martin were the only co-defendants in this trial.

¶5. Although Fox's mother owned the house, there were two pieces of mail addressed to Fox at 1069 Deer
Park. Both Fox and Martin had pagers on their persons. Fox had $413 on his person; Martin had $220 on
his person. Fox testified that he borrowed the $413 from his mother for a down payment on a car.

¶6. At trial, Gregory Fox testified that his brother, Fox the defendant, would not tolerate marijuana in his
mother's house. The prosecution pointed out that Gregory Fox's testimony was misleading to the jury.
Outside the presence of the jury, the prosecution told the judge that Fox, while free on bail on the charge
here under consideration, was found in the same house with an additional quantity of marijuana, some six
months after this charge arose. The circuit court sustained defense counsel's objection about the comments
concerning the incident that happened six months later but agreed, over a defense objection, to allow
another line of questioning to be asked in the form of a hypothetical. Bobby Delaughter (hereinafter
"Delaughter"), assistant district attorney, referred to this subsequent event by asking Gregory Fox if his
opinion, i.e., Fox's intolerance for marijuana in his mother house, would change if marijuana was in the
house "on another occasion" and Fox knew about it. Defense counsel objected again. Gregory Fox never
answered the question. The trial judge instructed the jury that the question was merely a hypothetical
question and not intended to convey any new factual information for them to consider in this case. Fox's
counsel moved for a mistrial because of the supposed unfairly prejudicial question by Delaughter. The
motion was denied.

¶7. Also at trial, Fox called Marland Buckley, Shannon Hunter and Greg Fox. All testified that Demarcus
Kelly brought the marijuana into the house. Buckley admitted that he purchased two bags of marijuana from
among the bags found by police in the house.

¶8. At the conclusion of the State's case, Fox's counsel moved for a directed verdict based upon his belief
that there was insufficient evidence to show that Fox intended to distribute or sell the marijuana.

¶9. During closing arguments, Delaughter argued that the defense's witnesses blamed the crime on
Demarcus Kelly, who was neither there nor searched for by the defendant's investigator. Fox's counsel
objected that this was an improper comment about a witness equally available to both sides and moved for
a mistrial. The trial judge overruled his objection and denied the motion for a mistrial.

¶10. The jury returned verdicts of guilty for both defendants. Fox was given a twenty (20) year sentence.
Following the denial of defendants' motions for JNOV or a new trial, Fox timely appealed his conviction
and sentence to this Court.

                                                 ANALYSIS

      1) Whether the trial court erred by failing to grant defendant's motion for a directed verdict
      and motion for judgement notwithstanding the verdict and/or the verdict was against the
      overwhelming weight of the evidence.

¶11. When reviewing the sufficiency of the evidence, this Court looks to all of the evidence before the
jurors to determine whether a reasonable, hypothetical juror could find, beyond a reasonable doubt, that the
defendant is guilty. Jackson v. State, 614 So. 2d 965, 972 (Miss. 1993). This Court will not reverse a
trial judge's denial of a motion for a new trial unless the verdict is so contrary to the weight of the evidence
that, allowing it to stand would sanction an unconscionable injustice. Groseclose v. State, 440 So. 2d 297,
300 (Miss. 1983).

¶12. Fox filed a Motion for JNOV requesting that the judge consider as part of the motion the fact that the
State did not prove the necessary elements for possession of marijuana with intent to distribute. Fox argues
that the verdict of the jury is contrary to law, against the overwhelming weight of the substantive evidence
produced at the trial and manifestly wrong as a matter of law. In essence, Fox argues that the State did not
successfully prove either "possession" or "intent to distribute."

¶13. In appeals from the denial of a motion for JNOV, the sufficiency of the evidence as a matter of law is
viewed and tested in a light most favorable to the State. Tait v. State, 669 So. 2d 85, 88 (Miss. 1996);
Smith v. State, 646 So. 2d 538, 542 (Miss. 1994); McClain v. State, 625 So. 2d 774, 778 (Miss.
1993); May v. State, 460 So. 2d 778, 781 (Miss. 1984); Glass v. State, 278 So. 2d 384, 386 (Miss.
1973).

¶14. On "possession," Fox argues that the evidence in this case does not support a finding of constructive
possession of the drugs. The constructive possession rule was set forth in Curry v. State, 249 So. 2d 414
(Miss. 1971). There, this Court stated:

      What constitutes a sufficient external relationship between the defendant and the narcotic property to
      complete the concept of "possession" is a question which is not susceptible of a specific rule.
      However, there must be sufficient facts to warrant a finding that defendant was aware of the presence
      and character of the particular substance and was intentionally and consciously in possession of it. It
      need not be actual or physical possession. Constructive possession may be shown by establishing that
      the drug involved was subject to his dominion or control. Proximity is usually an essential element, but
      by itself is not adequate in the absence of other incriminating circumstances.

Hamm v. State, 735 So. 2d 1025, 1028 (Miss. 1999) (quoting Curry v. State, 249 So. 2d 414, 416
(Miss. 1971). Fox asserts that he was not the only person who had control over his mother's house. Fox
contends that the best evidence linking him with the drugs was that he was holding a pair of scissors in his
hand "standing behind a food bar with freshly cut marijuana in plastic bags in the middle of the kitchen." Fox
urges that the State's strongest evidence, taken in the light most favorable to the State, does not show his
constructive possession of the marijuana.

¶15. The State asserts that the fact that Fox had a pair of scissors in his hand while standing near containers
with freshly cut marijuana in a house owned by his mother and with no one else in the house shown to have
had a substantial connection to it or control of it, shows Fox had constructive possession.

¶16. We agree with the State. There was sufficient evidence for constructive possession. Also, the verdict
was not so contrary to the overwhelming weight of the evidence that to allow it to stand would sanction an
unconscionable injustice. Herring v. State, 691 So. 2d 948, 957 (Miss. 1997); McFee v. State, 511 So.
2d 130, 133-34 (Miss. 1987).

¶17. On "intent to distribute," Fox argues that there was not enough evidence to show that there was an
intent to distribute. Here, Fox says that over eight ounces of marijuana is not enough to show possession
with intent to distribute. Fox cites to Girley v. State, 602 So. 2d 844 (Miss. 1992) for support. Fox, citing
no authority, also insists that possessing a pager alone is not evidence of intent to distribute drugs. Similarly,
Fox argues that the $413 on his person at the time of the arrest was insufficient to show that he intended to
distribute drugs. Again citing to Girley, Fox argues that this Court has held that $861.69 along with even
more marijuana (11½ ounces) was not enough to support a possession of marijuana with intent to distribute
conviction. Finally, Fox contends that forty small Ziploc bags containing marijuana could be used only for
personal consumption.

¶18. This Court in Girley held that possession of 11 ½ ounces of marijuana contained in four sandwich
bags along with $861.69 was insufficient evidence to sustain Girley's conviction for possession with intent to
sell. Girley v. State, 602 So. 2d at 845. There, Girley was found with one plastic bag of cocaine and four
full size sandwich bags that contained marijuana. Id. at 844. Here, the defendant was found with forty small
ziplock bags of freshly cut marijuana, with scissors in hand, with a pager, and $413 on his person, while
unemployed. These facts alone do not establish an intent to distribute marijuana. However, the surrounding
circumstances, including the testimony by a witness that purchased marijuana from among the bags found in
the house, are sufficient evidence for a jury to conclude that there was an intent to distribute.

¶19. There is no magic number as to quantity with respect to evidence of intent to distribute. This Court has
upheld a conviction where there was less than eight ounces of marijuana. Alexander v. State, 503 So. 2d
235 (Miss. 1987) (Although defendant made no claim of insufficiency of evidence, the evidence before the
jury was such that Court concluded that the defendant was indeed in possession of more than an ounce of
marijuana with intent to sell; defendant was found with thirty-nine sealed envelopes of marijuana consisting
of aggregate of 1.722 ounces, and $500 in cash on his person). When the quantity is such that an individual
could use it alone, then that quantity is not in and of itself sufficient to create an inference of intent. Where
the amount is greater than what one might ordinarily have for personal consumption, it does create an
inference of intent to distribute. In either case, this Court must view the surrounding circumstances in
determining the sufficiency of the evidence of intent. Taylor v. State, 656 So. 2d 104, 108 (Miss. 1995);
Stringfield v. State, 588 So. 2d 438, 441 (Miss. 1991). Here the quantity, the packaging, and the fact
that there was testimony from a person who bought two bags from the marijuana in the house was sufficient
evidence to allow a fair-minded jury to find an intent to distribute.

¶20. Fox, argues that "the verdict was so contrary to the overwhelming weight of the evidence that to allow
it to stand would be unconscionable " citing to Taylor v. State, 656 So. 2d 104, 107-108 (Miss. 1995). It
was not.

      2) Whether the trial court erred by improperly allowing the introduction of prior bad acts?

¶21. Fox argues that the mere mention of other bad acts was inadmissable character evidence, used unfairly
to prejudice the jury against Fox. Fox argues that the State improperly presented evidence of a subsequent
arrest that occurred on September 10, 1996. During cross examination of Gregory Fox, appellant's
brother, the trial judge allowed the prosecution to test the bias of the witness through the fact that he is
Fox's brother. The trial court said that Delaughter could ask the witness hypothetically if there had been any
marijuana found anytime in the house before or after the incident and if that would change his mind about
whether his brother would have tolerated marijuana in his mother's home. The State proceeded as follows:

      Q. (Mr. DeLaughter) Now, I believe one of the earlier questions I asked you is it's your testimony
      that in your opinion that your brother, Darrin Fox, would not have allowed or permitted or tolerated
      marijuana in your mother's house at 1069 Deer Park Street; is that correct?

      A. (Gregory Fox) Yes.

      Q. That it's your opinion he would not tolerate that?

      A. Yes.

      Q. Okay. And he is your brother; is that correct?

      A. Yes.

      Q. And your opinion in that respect wouldn't change even if you knew there was marijuana found in
      that house on other occasions and he knew about it?

Fox objected, stating that the prosecution had introduced the information regarding the marijuana in such a
fashion that the jurors would believe that the marijuana was indeed found in the house on another occasion
and that Fox knew about it.

¶22. Miss. R. Evid. 404(a) provides that generally, "[e]vidence of a person's character or a trait of his
character is not admissible for the purpose that he acted in conformity therewith on a particular occasion. . .
." The prosecution claimed that the testimony falls within an exception to the rule pursuant to Rule 404(b)
wherein "[e]vidence of other crimes is . . . admissible for other purposes such as proof of motive,
opportunity, intent, preparation, plan, knowledge, identity, or absence of mistake or accident." Generally,
evidence of a crime other than that charged in the indictment is not admissible evidence against the accused.
Duplantis v. State, 644 So. 2d 1235, 1246 (Miss. 1994); Ladner v. State, 584 So. 2d 743, 758 (Miss.
1991); Mackbee v. State, 575 So. 2d 16, 23-29 (Miss. 1990).

¶23. The State argues that the objection made by Fox's counsel was to references of any "prior
convictions." Here the question was not about a "conviction" but a prior bad act. The State argues that
subsequent to that objection, Fox's counsel joined in an objection as to "the form of the question" originally
made by Klotz, Martin's attorney. The State argues that Fox waived this objection now raised before this
Court. The State cites to Conner v. State, 632 So. 2d 1239, 1255 (Miss. 1995)(objection on one or
more specific grounds is a waiver of all other grounds), overruled on other grounds, Weatherspoon v.
State, 732 So. 2d 158 (Miss. 1999). The State also argues that although Delaughter asked a follow-up
question, Gregory Fox never actually answered it before the jury. Nevertheless, here both defendants in the
trial objected when Delaughter asked the question about the drugs being in the house once. Accordingly,
the objection is not being expanded or raised for the first time on review by this Court. The question was
not waived. However, the question was permissible because Gregory Fox "opened up" the door.

¶24. The prosecution pointed out in its proffer that the Gregory Fox "opened up" the subject with the
testimony of Fox's intolerance for drugs in his mother's house. Gregory Fox testified that his brother would
not stand for drugs in his mother's house. The State argues that the question was responsive to that issue.
After the question by Delaughter, the court issued a limiting instruction to the jury. The limiting instruction
issued to the jury by the court is as follows:

      Court: Ladies and gentlemen, shortly before we had the recess a moment ago there was a question
      asked by Delaughter of this witness and an answer given by the witness. The Court instructs you that
      that question was merely a hypothetical question. It was not a question stating anything factual or that
      was reference to any particular matter that was a fact. It was just a hypothetical question only.

¶25. The State cites to Gill v. State, 485 So. 2d 1047, 1051 (Miss. 1986) for the proposition that once
the defendants "opened the door" on the issue that they could not close that door to the prosecution. When
a witness "opens the door" by testifying on direct examination that he is "pure as the driven snow," it is
permissible for the State to impeach him by inquiring about other bad acts that go to the veracity of the
witness's direct testimony. Quinn v. State, 479 So. 2d 706, 708 (Miss. 1985); see also Spraggins v.
State, 606 So. 2d 592, 596 (Miss. 1992); Stewart v. State, 596 So. 2d 851, 853-54 (Miss. 1992).

¶26. Here, there was a proffer of the question. The witness did not answer the question. In addition, even if
there were some prejudice because of the hypothetical question, the trial court gave a specific limiting
instruction to the jury to disregard all aspects of the question as a suggestion of fact. Accordingly, the door
was opened, and the question was asked for showing Gregory Fox's bias and veracity, which are purposes
other than inadmissible character evidence. This issue is without merit.

      3) Whether the trial court erred by failing to grant a mistrial after the improper comment by
      prosecution on the failure of defendant to call a witness?

¶27. Fox argues that comments made by the prosecutor during closing arguments improperly prejudiced
him and caused a denial of his right to a fair trial as required by the Sixth and Fourteenth Amendments to
the United States Constitution and Article 3, § 14 of the Mississippi Constitution. Fox argues that
Delaughter improperly commented on Fox's failure to call Demarcus Kelly as a witness. The comments that
Fox argues were improper are as follows:

      Mr. Delaughter: At the time that the State's witnesses came forth and presented their evidence, there
      was some things that they didn't know about. They didn't know that Gregory Fox would have come in
      and admit his involvement. They didn't know that the defendants would point their fingers at Demarcus
      Kelly who didn't come in today . . .

      Mr. Delaughter: And what you've heard is the blame game. Let's blame Demarcus Kelly, who
      incidentally and coincidently is the only one in the house that they made no effort to get
     their investigator to even go find.

     Mr. Delaughter:... They're pointing the finger at somebody else who conveniently isn't here.

(emphasis added).

¶28. After each of these statements, Fox's attorney objected to the State's commenting on the defendant's
failure to call a witness. Fox's attorney further moved for a mistrial and asked that the improper comments
be stricken. Then, the prosecutor responded as follows:

     It was not until this trial that it was evident to the State that they were going to attempt to put it off on
     Demarcus Kelly...Their (defendants) investigator testified he wasn't even asked to find Demarcus
     Kelly. This is not a situation where the person would have been as accessible to the State. They
     (defendants) provided us no reciprocal discovery, no statements of witnesses, it was not until
     yesterday this came out."

The trial court overruled Fox's objections and motions. The trial judge stated that the prosecutor's argument
was proper.

¶29. Fox cites to Ross v. State, 603 So. 2d 857, 864 (Miss. 1992) (citing Brown v. State, 200 Miss.
881, 887, 27 So. 2d 838, 840 (1946)), for the proposition that generally it is improper for the prosecution
to comment on the failure of the defendant to call a witness equally available to both parties. Here, it must
first be determined whether Demarcus Kelly was equally available to both parties. If so, did the
prosecutor's improper statements result in harmless error?

¶30. Ross gives guidance for determining the "equal" availability of a witness. Id. The Court in Ross stated
as follows:

     In the 1946 Brown case, this Court held that the rule barring comment did not apply where a
     witness, while technically accessible to both parties, stood more available to the complaining party. In
     Brown, the Court approvingly cited the Supreme Court of Missouri, in which that court reasoned that
     the mere fact that both parties could subpoena a witness did not make the witness equally available to
     them. Where a defendant fails to call a witness more available to him and presumptively in a closer
     relationship with him, the state is fully entitled to comment on the party's failure to call the witness.
     Ross, 603 So. 2d at 864 (citations omitted) (quoting Brown v. State, 200 Miss. 881, 27 So. 2d
838, 841 (1946)).

¶31. The test for availability was given in Brown. There, this Court stated that availability depends on
whether a party has so superior opportunity for knowledge of the witness, or else upon the relationship of
the witness to the party as the same would reasonably be expected to affect his personal interest in the
outcome of the litigation and make it natural that he would be expected to testify in favor of the one party
and against the other.(1) Brown v. State, 200 Miss. 881 27 So. 2d 838, 841 (1946). In Ross, this Court
held that the rule of equal availability did not apply because the referred-to witness was the defendant's
brother. Ross, 603 So. 2d at 864. This Court considers the closeness of the relationship, such as familial
relationships, between a party and a witness in determining availability. See Ross, 603 So. 2d at 846 (The
rule of equal availability did not apply because one referred-to witness was defendant's brother); Burke v.
State, 576 So. 2d 1239, 1241 (Miss. 1991) (The fact that the referred-to witness was not a close relative
who would ordinarily be expected to be put in an unacceptable compromising position should he be called
to testify was a factor considered for equal availability); Madlock v. State, 440 So. 2d 315, 317 (Miss.
1983) (The facts that referred-to witness was the deceased's common law wife and bore his name tend to
make her more accessible to the prosecution); Green v. State, 412 So. 2d 758, 759 (Miss. 1982) (The
referred-to alibi witnesses, brother and sister of defendant's girlfriend, were not equally available to the
State as to appellant ); Brown v. State, 200 Miss. 881, 27 So. 2d 838, 840 (1946) (The testimony of the
referred-to witness was not equally available to the State as to his sister's husband).

¶32. Here, the record does not reflect a close relationship between Demarcus Kelly and a party that would
put Demarcus Kelly in "a community of personal interest" with that party. Demarcus Kelly was arrested
with Fox. This alone does not suggest that Fox is in a close relationship with Demarcus Kelly. Also,
although the power of the prosecution to subpoena a witness does not show equal availability by itself, the
State and Fox both had the power to subpoena Demarcus Kelly. Id. Based on the aforementioned cases
on availability, these facts do not give rise to an inference that Demarcus Kelly was in a "community of
personal interest" with Fox. The party that wishes to make a comment about a witness that was not called
has the burden of persuasion to prove that the witness was not equally available. Here, the State has not
met that burden. Because Demarcus Kelly was equally available to both sides, Delaughter's comments
about the absent witness should not have been allowed.

¶33. The State argues that Demarcus Kelly was a missing witness that the defense was using as a scape
goat for Fox. The State argues that it was not prepared to refute testimony about Kelly to the jury. This
argument is without merit because it is the State's burden to put on witnesses to establish guilt. McVeay v.
State, 355 So. 2d 1389 (Miss. 1978). Moreover, having arrested Kelly at the scene, the State knew that
Kelly was both a witness and potentially an offender with respect to the marijuana found.

¶34. The State also asserts that the issue about the missing witness is lacking in merit because there was
corroborated eye witness testimony, as well as admissions by Buckley and Gregory Fox, which make it
reasonable to infer that Fox consciously exercised dominion and control over the packaged marijuana.
These facts support the conclusion that there is substantial evidence to establish Fox's guilt. However,
harmless error analysis requires this Court to consider the substantial evidence and determine whether the
error by the State is so prejudicial that despite the substantial evidence a reversal is warranted. Brock v.
State, 530 So. 2d 146, 154 (Miss. 1988).

¶35. Of course, without substantial evidence to establish guilt the defendant is entitled to an acquittal. Our
task in harmless error analysis is to consider whether the evidence is so overwhelming that no reasonable
juror could have harbored a reasonable doubt such that that juror would have been unaffected by the error
under consideration. Floyd v. City of Crystal Springs, No. 1998-KM-01252-SCT, 1999 WL
1063627, at *11 ¶ 37 (Miss. Nov. 24, 1999); Brock, 530 So. 2d at 154; Forrest v. State, 335 So. 2d
900, 903 (Miss. 1976)("An error is harmless only when it is apparent on the face of the record that a fair
minded jury could have arrived at no verdict other than that of guilty."). We further stated in Brock that a
jury is more likely prejudiced where the evidence is close. Brock, 530 So. 2d at 154.

¶36. While it was error for the trial court to allow the comments, it was not reversible error. Certainly, there
is substantial evidence in the present case to support Fox's guilt. The record indicates that when the police
entered the house they observed Fox standing over a counter holding a pair of scissors. On the counter lay
two "plastic Tupperware dishes with a large amount of green leafy substance in them." One Tupperware
dish contained forty (40) individually wrapped ziplock bags of marijuana. Testimony established that
marijuana is often sold and distributed in ziplock bags. The other Tupperware dish contained loose
marijuana that, according to officers, appeared to have been recently cut. Furthermore, Fox was found to
have $413 in his pockets. He was unemployed at the time.

¶37. These facts overwhelmingly support Fox's guilt, which was the ultimate issue, and are sufficient to
support the jury's verdict, regardless of whether the prosecutor erred in commenting on the absence of a
witness. In light of all the facts in this case, the prosecutor's comments, while error, did not unduly or
improperly prejudice the jury such that reversal of Fox's conviction is warranted. Clearly, under the
Jackson v. State, 614 So. 2d 965 (Miss. 1993) standard, the jury in the case at bar acted reasonably and
based its verdict on the evidence presented, which evidence, absent the prosecutor's comments, was
sufficient to establish the Fox's guilt beyond a reasonable doubt.

                                              CONCLUSION

¶38. Accordingly, Fox's conviction and sentence and the judgment of the Hinds County Circuit Court are
affirmed.

¶39. CONVICTION FOR POSSESSION OF MARIJUANA WITH INTENT TO DISTRIBUTE,
AS AN HABITUAL OFFENDER, AND SENTENCE OF TWENTY (20) YEARS IN THE
CUSTODY OF THE MISSISSIPPI DEPARTMENT OF CORRECTIONS, AFFIRMED.

      PRATHER, C.J., PITTMAN, P.J., SMITH, WALLER AND COBB, JJ., CONCUR.
      BANKS, J., DISSENTS WITH SEPARATE WRITTEN OPINION JOINED BY
      SULLIVAN, P.J., AND McRAE, J.

      BANKS, JUSTICE, DISSENTING:

¶40. Because the majority unjustifiably departs from this Court's precedents with respect to improper
prosecutorial arguments regarding absent witnesses equally available to both parties, I respectfully dissent.

¶41. The State's multiple comments regarding Fox's failure to call a witness were improper and reversible
error. This Court has held that a prosecutor's commenting on the defendant's failure to call a witness, during
closing arguments, is reversible error when the witness is equally available to the State. Holmes v. State,
537 So. 2d 882, 885 (Miss. 1988); Madlock v. State, 440 So. 2d 315, 317 (Miss. 1983). A factual
situation close to the case at bar was presented in Madlock. There, during closing arguments, the
prosecutor commented on the defendant's failure to call a witness as follows:

      The woman that this thing is all about. Rosemary Petty. Now, where is Rosemary Petty? Don't you
      know, ladies and gentleman of the jury, that if Rosemary Petty would come forth and sit on that
      witness chair and tell you that Nipper had threatened Madlock, Governor Finch [Madlock's attorney]
      would have had her under 15 subpoenas.

Madlock v. State, 440 So. 2d at 317. The trial court overruled the defense attorney's objection. Id. This
Court stated that "because of the prejudicial and erroneously vigorous statements of the prosecuting
attorney in his final arguments and the lower court's overruling appellant's objection thereto, we are forced
to reverse the cause and remand for another trial." Id. at 318.

¶42. In Holmes, this Court stated, "[a]pplying the holding in Madlock to the facts in this case, the Court
points out that Mr. Cox [the prosecutor] blatantly commented on the failure of the defense to call Mr.
Mason. This Court submits that these actions amount to prejudicial error." Holmes, 537 So. 2d at 885. In
Holmes, the improper comment made by the prosecutor was, "Mr. Mason, his good friend. Have you
heard from him?" Id. There, the Court reversed and remanded for a new trial. Id.

¶43. Here, the comments by the prosecutor were as follows:

      Mr. Delaughter : At the time that the State's witnesses came forth and presented their evidence, there
      was some things that they didn't know about. They didn't know that Gregory Fox would have come in
      and admit his involvement. They didn't know that the defendants would point their fingers at Demarcus
      Kelly who didn't come in today...

      ....

      Mr. Delaughter: And what you've heard is the blame game. Let's blame Demarcus Kelly, who
      incidentally and coincidently is the only one in the house that they made no effort to get
      their investigator to even go find.

      Mr. Delaughter:... They're pointing the finger at somebody else who conveniently isn't here.

(emphasis added). In accordance with Holmes and Madlock, the improper comments by the prosecutor
denied Fox his right to a fair trial as established by our case law. Id.

¶44. The majority suggests that the error was harmless citing Brock v. State, 530 So. 2d 146, 154 (Miss.
1988). In Brock, the prosecutor made the following comments:

      But then what did he tell you about Acue Wicks? He said, "Acue Wicks is about my age, 31 or 32,
      and his son is a bondsman." And I submit to you, ladies and gentlemen, that is a boldfaced lie. If Acue
      Wicks was 31 or 32 years old and he had a son who was old enough to be a bondsman and drive a
      car, I'm telling you that Acue Wicks and that son would have been down here under subpoena to tell
      you that themselves.

Id. There, the trial judge sustained the defendant's objection to the remarks, but overruled his motion for a
mistrial. Id. This Court considered the substantial evidence of Brock's guilt, the fact that the trial judge
sustained the objection to the improper statement, Brock's failure to request that the trial court admonish the
jury to disregard the comments and the applicable case law and concluded that the comment, while clearly
error, was harmless. Id. at 155.

¶45. This case is different. First, the objection was not sustained but instead overruled on three separate
occasions. The trial court's persistent refusal to sustain Fox's valid objection clearly harmed Fox.
Additionally, while there is substantial evidence that Fox possessed the marijuana, the evidence that he was
guilty of possession with intent to distribute is not so overwhelming as to render the error harmless. Given
the fact that there were six other persons in the room, the testimony that the marijuana was actually the
property of one of those other persons could possibly be the source of reasonable doubt for a rational juror
on the issue of Fox's intent. The prosecutor's repeated referral during closing arguments to Fox's failure to
call Demarcus Kelly to the stand, suggesting that Fox would have called him if Kelly were the guilty party,
was enough to prejudice the jury. The fact that both Demarcus Kelly and Fox could be guilty of possession
with the intent to distribute does not negate the immeasurably prejudicial effect of the prosecution's
improper comments on the jury. I would reverse the judgment below and remand this case for a new trial.
Accordingly, I dissent.

     SULLIVAN, P.J., AND McRAE, J., JOIN THIS OPINION.

1. This Court's ruling in Brown is as follows:

     The Supreme Court of Missouri, discussing this subject, said: "Now the term 'available' in the
     connection in which we are using it does not mean merely available or accessible for the service of a
     subpoena, since any witness who may be found may be subpoenaed at the instance of either party to
     any cause. Quite to the contrary, the 'availability' of a witness to one or the other of the parties to an
     action depends either upon such party's superior means of knowledge of the existence and identity of
     the witness, or else upon the relationship of the witness to the party as the same would reasonably be
     expected to affect his personal interest in the outcome of the litigation and make it natural that he
     would be expected to testify in favor of the one party and against the other. In other words, a witness
     may properly be said to have been peculiarly 'available' to one party to an action, so that upon that
     party's failure to have produced him in court an inference arises that his testimony would have been
     unfavorable, when such party had so superior an opportunity for knowledge of the witness, or there
     was such a community of personal interest between the party and the witness, as in ordinary
     experience would have made it reasonably probable that the witness would have been called to testify
     for such party except for the fact that it was known or feared that his testimony would be damaging
     rather than favorable." Brown v. State, 200 Miss. at 889-90, 27 So. 2d 838, 841 (quoting Huskey
     v. Metropolitan Life Ins. Co., 94 S.W.2d 1075, 1078 (Mo. Ct. App. 1936).